Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered April 8, 1987, convicting him of manslaughter in the first degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As part of his plea bargain, the defendant waived his right to seek appellate review of the ruling by the Supreme Court which denied that branch of his omnibus motion which was to suppress statements made by him to law enforcement officials (see, People v Seaberg, 74 NY2d 1).
We have reviewed the remaining portion of the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, *337Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Brown, Kunzeman and Harwood, JJ., concur.